Citation Nr: 0930053	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-19 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for a low back disability, 
claimed as secondary to service-connected chonchromalacia 
patella of the left knee (left knee disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 2003 to March 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision, which denied the 
Veteran's service connection claim.  

In June 2008, the Board remanded this matter for further 
evidentiary development.  It now returns for appellate 
review.  

The Veteran initially requested a decision review officer 
(DRO) hearing at the RO in Portland, Oregon.  He then 
relocated to the St. Louis, Missouri area.  In a June 2005 
statement, the Veteran requested that the Portland DRO 
hearing be cancelled and rescheduled at the St. Louis RO.  
Accordingly, the claim was transferred to the jurisdiction of 
the RO in St. Louis, Missouri.  However, after an informal 
conference, the Veteran, through his representative, agreed 
to withdraw his hearing request if a VA examination was 
conducted.  A VA examination was provided in April 2006 
(presumably pursuant to VA's duty to assist) and the Veteran 
has not since requested another hearing.  The Board may 
proceed with the adjudication of this claim.  


FINDING OF FACT

The Veteran's low back disability is not related to a disease 
or injury in service and the preponderance of the evidence is 
against an etiological relationship (e.g. causation or 
aggravation) with his service-connected left knee disability.  


CONCLUSION OF LAW

The Veteran's low back disability was not incurred in or 
aggravated by service and it is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistant Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's service connection 
claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in May 2004 fully satisfied the second and third 
elements of the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The RO 
sent an additional August 2008 letter which also satisfied 
these two elements of the duty to notify provisions.  Failure 
to provide pre-adjudicative notice of any of the notice 
elements is presumed to create prejudicial error.  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  See Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The letters informed him 
that additional information or evidence was needed to support 
his claim, asked him to send the information or evidence to 
VA, and provided examples of the types of evidence, both 
medical and lay, that could be submitted.  The Board 
concludes that a reasonable person could be expected to 
understand what was necessary to substantiate his claim.  See 
Quartuccio.  Accordingly, the Board concludes that the 
failure to provide VCAA compliant notice was harmless.  The 
Board may proceed with consideration of the claim on the 
merits.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded medical examinations, dated in June 
2004, April 2006, and March 2009, to obtain opinions as to 
whether his lumbar spine condition can be directly attributed 
to service or was aggravated by his service-connected left 
knee disability.  The Veteran asserted that the April 2006 
examination was inadequate since the VA examiner did not 
examine his lower back and incorrectly concluded that his 
lower back pain was the result of his job.  Contrary to his 
assertions, the VA examination report indicates that the 
examiner noted tenderness on palpitation as well as 
limitations on range of motion tests.  This would indicate an 
examination of the low back.  Further, the examiner's opinion 
that the Veteran's back pain is related to his job is not 
unreasonable as a review of the VA treatment records, which 
the examiner indicated she reviewed, shows that in March 2006 
the Veteran reported working at a Lowe's store doing 
delivery, which was a "very physical job."  The opinion was 
well-reasoned and based upon a thorough review of the claims 
file.  As such, it was adequate.  Nevertheless, the Veteran 
submitted to a March 2009 VA examination.  The Board has 
reviewed the March 2009 VA opinion and concludes that it is 
more than adequate, as it is predicated on a full reading of 
medical records in the Veteran's claims file, and considers 
all of the pertinent evidence of record, to include the 
results of hearing tests performed during service, as well as 
the previous evaluations.  The examiner provided a complete 
rationale for the opinion stated, relying on and citing to 
the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  Further examination or opinion is not 
needed on this claim because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions 
may be associated with the veteran's military service.  This 
is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  

II.	Service Connection

The Veteran claims his lumbar spine disability is 
attributable to his service-connected left knee disability.  
To afford the Veteran every possible consideration, the Board 
will also consider direct service connection.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a)(2008).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(c); Allen v. Brown, 8 Vet. App. 374 (1995).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id. 

Post-service medical records establish that the Veteran was 
diagnosed as having lumbar strain.  The Board is satisfied 
that the Veteran has a current disability and the first 
element is satisfied.  See Allen, supra.  As such, the Board 
turns to the issue of whether this disability was caused or 
aggravated by a service-connected disability.  
 
In June 2004, the Veteran submitted to a VA joint examination 
wherein the examiner had access to and reviewed the claims 
file.  The examiner noted the Veteran's history of an in-
service knee injury as well as noted in-service low back 
pain.  At the examination, the Veteran complained of pinching 
in his back with flexion, supine position, standing and 
twisting which initially began after he suffered an in-
service fall.  He reported no strenuous lifting or activity 
since discharge.  The examiner noted no limp or antalgic gait 
and performed numerous range of motion tests.  X-ray reports 
showed an unremarkable examination of the lumbar spine.  The 
examiner found no residuals from his low back condition and 
concluded that he was unable to draw a nexus between any 
complaints of a back condition with an in-service accident.  
Consequently, this VA examiner's opinion cannot support a 
claim for service connection.

In April 2006, the Veteran submitted to an additional VA 
examination wherein his left knee and low back were examined.  
The examiner noted that the Veteran had no difficulty rising 
from a sitting position, and ambulated with a normal gain.  
Upon examination, he had mild loss of lumbar lordosis.  He 
had no palpable paravertebral muscle spasms, although there 
was tenderness upon palpitation of his bilateral 
paravertebral muscles.  Previous x-ray reports showed well-
maintained disk spaces, with possible narrowing between L5 
and S1, but otherwise no significant findings.  The examiner 
noted the x-rays were essentially normal with no evidence 
that the Veteran had a vertebral fracture of any spinal 
instability secondary to his in-service fall.  The examiner 
then opined that the Veteran's low back symptoms are more 
related to his work environment than the in-service fall he 
experienced.  

The Veteran underwent an additional VA examination in March 
2009 to obtain an opinion as to whether his low back 
condition was caused by his service-connected left knee 
disability.  The examiner reviewed the claims file noting his 
history of an in-service fall, subsequent treatment for his 
left knee, and in-service complaints of low back pain.  Upon 
examination, the Veteran had tenderness along the paraspinous 
muscles of the lumbosacral spine, pain on various range of 
motion tests, and increased pain on repetition.  The examiner 
assessed the Veteran with chronic, intermittent low back 
strain and opined that it is less likely as not that his 
current low back problem is directly related to any in-
service injury.  He reasoned that the low back strain while 
in service has improved since the Veteran's discharge 
examination and the June 2004 VA examination report showed no 
back problems at those times.  Further, the examiner opined 
that it is not likely that his current low back condition is 
secondary to his service-connected left knee condition.  He 
based this opinion on the fact that there was no significant 
deformity of the left knee causing chronic misalignment or a 
limp.  

The Veteran contends, in an October 2004 statement, that his 
lumbar spine disability was caused when his knee dislocated 
and he fell 35 to 40 feet on his shoulder and back.  The 
Board observes that the Veteran is considered competent to 
report the observable manifestations of his claimed 
disabilities.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay 
testimony iterating knowledge and personal observations of 
witness are competent to prove that claimant exhibited 
certain symptoms at particular time following service).  He 
is not competent, however, to render a diagnosis or offer an 
opinion as to the etiology of his disabilities because he 
does not have the requisite medical knowledge or training.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

While the Veteran's statements are within his competence to 
make, and are of some probative value, the Board ultimately 
places more probative weight on the March 2009 opinion of the 
competent health care specialist, as his findings appear 
consistent with and supported by the documented in-service 
clinical findings.  The record reveals that the examiner 
based his opinion on an extensive review of the Veteran's 
claims file, to include his service treatment records as well 
as recent studies of his condition.  The VA examiner provided 
an informed opinion as to the etiologic relationship between 
his low back disorder and his left knee disability.   This 
opinion is the only competent medical opinion of record 
regarding whether his current low back disability is related 
to his service-connected left knee disability.   

Because the medical opinion did not provide the necessary 
link to establish that his low back disability was caused or 
aggravated by his service-connected left knee disability.  
The Board finds that secondary service connection is not 
warranted.  See Allen, supra.  

Again, to afford the Veteran every possible consideration, 
the Board will also consider direct service connection.  In 
order to establish direct service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board has reviewed the Veteran's claims file to determine 
if there is any indication of low back problems during 
service.  The service treatment records provide that in March 
2003 the Veteran's complained of back pain that had lasted 
for two weeks.  The note indicated that he had back pain 
since January 2003 when he fell and injured his knee.  He 
reported that his pain had gotten worse in the two weeks 
before he reported to treatment.  He was treated with 
medication.  There are no further service treatment records 
which reveal complaints of or treatment for low back 
problems.  In fact, the discharge examination report, dated 
in January 2004, indicated that his spine was normal at that 
time.  The Veteran also denied any recurrent back pain or any 
back problems at that time.  

The Veteran was seen in June 2004, just five months after 
service discharge, for a VA examination of his low back.  As 
indicated above, x-ray reports showed normal findings of the 
lumbar spine.  The examiner found no residuals from his low 
back pain, which was noted in service, and concluded that he 
was unable to draw a nexus between any complaints of a back 
condition and an in-service accident.  Again, medical 
opinions which are inconclusive in nature cannot support a 
claim for service connection.  See Obert, supra. 

An April 2006 VA examination report again provided that the 
Veteran had spinal tenderness to palpitation of L-3 through 
S-1.  X-ray reports showed possible narrowing between L-5 and 
S1, but otherwise, no revealed no significant findings.  The 
examiner then provided that there was no evidence that the 
Veteran had a vertebral fractural or any spinal instability 
secondary to his in-service fall.  The examiner assessed the 
Veteran with lumbar strain and opined that it was more 
related to his work environment than the in-service fall.  

Finally, the March 2009 VA examiner diagnosed chronic, 
intermittent low back strain and opined that it is less 
likely as not that his current low back problem is directly 
related to any in-service injury.  As provided above, this 
opinion was well-reasoned and based upon an extensive review 
of the Veteran's claims file.  The examiner provided an 
informed opinion as to the etiologic relationship of his back 
disability and service.  Because the medical opinions of 
record did not provide the necessary link to establish that 
his low back disability was caused or aggravated by service, 
the Board finds that direct service connection is not 
warranted.  See Hickson, supra. 

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim on secondary and 
direct grounds.  Consequently, the benefit-of-the- doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




 





ORDER

Entitlement to service connection for a low back disability, 
claimed as secondary to the service-connected left knee 
disability, is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


